Exhibit 2

USWGO
QANON // DRAIN THE SWAMP

 

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:123-cr-00435-TDS Document 221-3 Filed 11/20/19 Pane 1 of 3
 

COMMONWEALTH OF VIRGINIA Case No(s). CR19000009-00

VA. CODE §§ 19.2-354; 192-358 :

 

 

In the Circuit Court for the [x] City { ] County of MARTINSVILLE : ;
[ ] COMMONWEALTH OF VIRGINIA

 

 

[X] CITY [ ] COUNTY OF MARTINSVILLE vy, BRIAN DAVIDHILD !
. . DEFENDANT .
aa-0319 UNKNOWN |
SSN DRIVER'S LICENSE NUMBER DRIVER'S LICENSE STATE

310 FOREST ST,APT 1, MARTINSVILLE, VA 24112
RESIDENCE ADDRESS . ‘

 

MAILING ADDRESS IF DIFFERENT FROM ABOVE

 

TELEPHONE NUMBER

I. ACKNOWLEDGMENT OF SUSPENSION OR REVOCATION OF DRIVER'S LICENSE

T acknowledge that ! have been notified that my driver’s license/driving privilege:

[ ] is suspended or revoked for a period: of wisesssssssessncsecsecenseneceee CETECEIVE oo ccccssssssssecssssnssessensssonetsauseensersseeecetsceotennseasesseets as aresult of

[ ] my conviction by this Court,

E ] action taken by the Virginia Department of Motor Vehicles pursuant to Va, Code § 46.2-390.1 for the Court’s conviction or
finding of facts sufficient to convict me of violating the drug laws (Va. Code §§ 18.2-247 through 18.2-264) of this
Commonwealth. .

[ ] Declaration by the Virginia Department of Motor Vehicles [ ] Adjudication by ...csccsen
that I am a habitual offender.

 

I acknowledge that I owe-fines, costs, forfeiture, restitution and/or penalty of $ LZ 2 P AD scons plus any
additional court-appointed attomcey fee, if applicable,

 

I further certify that on this date this notice was read, understood by me, and I received a copy of the same. and that my driver’s license

[ J_WAS [ ]_WAS NOT surrendered to this Court. Reason nat DE cesensonesvasecnsnens
November..154..2019. suum x

BATE

 

 

i "DEFENDANT

State/Commonwealth of & ] Virginia [0] ...s--sssssesssossssssssssssesnsnenesgeesenrenene

County/City of Mar tinsville

 

Acknowledged before me this day by Brian David Hild
PRINT NAMIE OF SIGNATORY

Yovember 15 2019

"PATE

 
 
 

        
 

SOTARY PUBLIC

Anat [}
Notary Registizi EI IAL nenennenennn My commission expires: w.esccuecaesnseaees

READ PART t ON THE BACK OF THIS FORM FOR MORE. STIPULATIONS, WHICH ARE INCORPORATED BY REFERENCE
AND ARE MADE A PART OF THIS ACKNOWLEDGMENT.

IL. ORDER AND NOTICE OF DEFERRED PAYMENT OR INSTALLMENT PAYMENTS
SEE PART I] GN THE BACK OF THIS FORM FOR FURTHER STIPULATIONS, WARNINGS AND INFORMATION
CONCERNING THIS NOTICE AND ORDER, WHICH ARE HEREBY INCORPORATED BY REFERENCE.

Upon-due consideration, the Defendant’ Petition for deferred or installment payments is accordingly ACCEPTED, and the Defendant is
ORDERED to pay costs, fines. forfeiture. and penalty totaling $ ....1 9222445 » plus restitution

totaling $ ow... . plus any additional court-appointed attorney fee, courtreporter fee, and interest, if applicable, by:

[x] making ......... 4....... installment payments of $ 300.00 per GMONTHbeginning 5415/2020... sseccnsmnne until paid in full; or
( ] making a deferred payment in full on or before ...12/02/2019

 

 

[ ] Restitution payments are to be paid in accordance with the court's ORDER FOR RESTITUTION previously entered.
If Deferred payment is not received by the above due date. or if the final Installment payment is not received By oe ssscsenssscesnseesemsasentee _ the

defendant is hereby given NOTICE to returm to this Court on ..., . A eee cec ence eseeaeeeesseeanseeeseneeenene
The total listed above does not include transcript costs and any costs/damages thal may be charged if you appeal from this court.
NOTICE: READ PART El ON THE BACK OF THIS FORM FOR MORE STIPULATIONS WHICH ARE INCORPORATED

BY REFERENCE AND ARE MADE A PART OF THIS ORDER AND NOTICE.

Entered this 000 13TH... day of .............. NOVEMBER. ea , 2019...
| have asked for and received a copy of this Order and Notice. [- KL , r ‘ 4 My t. hett”

2) Bian pire Ta Fs

FORM CC-1379 FRONT 07/19

 

Case 1:123-cr-00435-TDS Document 221-3 Filed 11/20/19 Pane ? of 3
 

 

PARTI

[ understand that if! provide for payment of a fine or other monies due by a method other than cash and my payment fails, the Clerk
will send me a written notice of my failure of payment. A penalty of $50.00 or 10 percent of the amount of the payment, whichever is
greater, may be charged if the method of payment fails.

[ further understand that, if] am convicted of driving while my driver's license is suspended or revoked, | may be fined, sentenced to
jail, or both.
T understand that upon suspension or revocation of my license, I may not operate a motor vehicie in the Commonwealth of Virginia
until;
(1) All periods of suspension imposed by any Court or the Department of Motor Vehicles have expired, AND
(2) The Department of Motor Vehicles reinstates my license (if suspended) or issues a new license (if revoked) after:

(a) I have paid the reinstatement fee (if any) to the Department of Motor Vehicles, AND

{b) [have met afl other administrative requirements of the Department of Motor Vehicles.

PART I

I understand that if the Court has ordered deferred or installment paymeuts, or community service to pay all or part of the fines and
costs, I must make all required payments or perform all community service on time.

| understand that:

(1} as a condition of this agreement, ] must promptly inform the Court of any change of my mailing address during the term of the
agreement;

(2) ifthe fines, costs, forfeiture, restitution, and/or penalty are not paid in full by the date ordered, that the Court shall proceed
according to the provisions of Va. Code § 19.2-358, which state that a show cause summons or capias for my arrest may be
issued;

(3) the amount(s) listed in this agreement may be administratively amended by the Clerk of this Court in the event additional costs
should be assessed and if additional costs are assessed, that the Clerk will forthwith issue a notice to me of the total amount due
by first class mail to my address of record;

(4) the Court or Clerk thereof may adjust the final payment date administratively, without further notice, for installment payment
agreements, if] fail to make a scheduled payment or for deferred payments, if I fail to pay in full by the date ordered, for the
purposes of referring the account for action pursuant to Va. Code § 19.2-358.

J further understand that if the Court does not receive payments as ordered, my case will be referred for collection enforcement
action under §§ [9,2-349, 19.2-353.5, 19.2-358, or 58.1-520 through 58.1-534 of the Code of Virginia. [f my case is referred for
collection enforcement action under § [9.2-349, the amount that [ owe and that can be collected will be increased to reflect the
additional costs associated with collection action. If any part of the amount due remains unpaid, pursuant to § 19.2-358, 1 may be
subject to a jail sentence of up to 60 days or an additional fine of up to $500.00.

Pursuant to Va. Code § 19.2-353,5, if interest on outstanding fines and costs owed to this court accrued during a period when I was
incarcerated, | may request that the interest that accrued when [ was incarcerated be waived by this Court.

This Order and Notice is provided to the Defendant pursuant to Va. Code § 19.2-354. This Order shall not be spread on the Order
Book of this Court.

FORM CC-1379 REVERSE 07/19

Case 1:123-cr-00435-TDS Document 221-3 Filed 11/20/19 Pane 2 of 3
